DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on August 12, 2021 is acknowledged. 

Election/Restrictions
Claim 1 is allowable. Claims 16-21 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on March 22, 2019, is hereby withdrawn and claims 16-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Furthermore, claims 7 and 9-13 were previously withdrawn from consideration as a result of a Species restriction requirement. Applicant elected Species III for examination, and any claim(s) depending from or otherwise requiring all the limitations of the allowable claims thereto are subsequently found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Species, as set forth in the Office action mailed on March 22, 2019, is hereby withdrawn and claims 7 and 9-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Renzo N. Rocchegiani on August 17, 2021. The Applicant agrees to amend claims 1 and 16 as shown below:

1.	(Currently Amended) A system for building metallic objects by solid freeform fabrication, comprising:
	a first welding gun directed exclusively toward a portion of a surface of a base material for pre-heating said portion of the surface of the base material onto which metallic material melted from a source of metal is to be deposited;
	a second welding gun directed toward the source of metal for melting the source of metal into droplets of the metallic material that are deposited onto the preheated surface of the base material; and
	a deposition profile of an object to be formed such that the object is built by fusing successive deposits of the metallic material onto the base material.


defining a deposition profile of the object;
using a first welding gun directed exclusively toward a portion of a surface of the base material to preheat at least [[a]] the portion of [[a]] the surface of the base material to form a preheated surface; and
using a second welding gun to heat and melt a metallic material such that molten metallic material is deposited onto the preheated surface to form the object by fusing successive deposits of the melted metallic material. 

Allowable Subject Matter
Claims 1-14 and 16-21 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A system for building metallic objects by solid freeform fabrication, comprising: a first welding gun directed exclusively toward a portion of a surface of a base material for pre-heating said portion of the surface of the base material onto which metallic material melted from a source of metal is to be deposited; a second welding gun directed toward the source of metal and a deposition profile of an object to be formed and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 17, 2021